Citation Nr: 1106216	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to service connection for lung cancer, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.  
The Veteran died in April 2006 and the appellant is his surviving 
spouse.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).  

The issue of entitlement to service connection for lung cancer, 
for the purpose of accrued benefits is addressed in the remand 
portion of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in April 2006 at the age of 55.  The 
certificate of death reported the immediate cause of death as 
exsanguination with massive hemoptysis.  The underlying cause of 
death was listed as small cell lung cancer.

2.  The competent and credible evidence of record shows that the 
Veteran was exposed to herbicide during active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active military service 
caused the Veteran's death.  38 U.S.C.A. § 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection for certain chronic diseases, 
including cancer, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death, the service-connected disability must 
be one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  In order to be a 
contributory cause of death, it must be shown that the service-
connected disability contributed substantially or materially to 
cause death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared in 
producing death, but rather it must be shown that there was a 
causal connection between the service-connected disability and 
the veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in April 2006 at the age of 55.  The certificate 
of death reported the immediate cause of death was exsanguination 
with massive hemoptysis.  The underlying cause of death was 
listed as small cell lung cancer.  No other conditions were 
identified as significant in contributing to the Veteran's death.  
An autopsy was not performed.

At the time of the Veteran's death, service connection was not in 
effect for any disability.  The appellant does not contend, and 
the medical evidence of record does not establish, that the 
Veteran had lung cancer in service or within one year of service.  
Instead, the appellant claims that the Veteran served in Vietnam 
where he was exposed to herbicide, which caused the lung cancer 
and his death.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, is presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
diseases, including lung cancer, are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, 
even though there is no record of the disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 
2002); 38 C.F.R. § 3.309(e).  

Accordingly, as the underlying cause of the Veteran's death in 
this case was due to lung cancer, the central question is whether 
the Veteran had active service in the Republic of Vietnam.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that service in the Republic of Vietnam means that the 
Veteran actually set foot within the land borders of Vietnam).

In this case, the Veteran's DD 214 shows that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, and Armed Forces Expeditionary Medal.  His 
military occupation specialty is listed as ship's serviceman.  
His service personnel records further indicate that he served 
aboard USS TALUGA from April 1971 to April 1972 and USS PAUL 
REVERE (APA/LPA-248) from April 1972 to March 1973.

In March 2006, the RO requested the National Personnel Record 
Center (NPRC) to furnish the dates of the Veteran's service in 
Vietnam.  In April 2006, NPRC responded that the Veteran's 
personnel record did not contain sufficient information to make a 
definitive statement regarding any in-country service.  
In support of her claim, the appellant submitted letters written 
by the Veteran to his parents while he was in service.  An August 
1971 letter stated "[w]e will pull in [C]am [Rahn] Bay (Viet 
Nam) to pick up more supplies Friday but we won't be there but a 
few hours so I won't have a chance to send any money home. . . 
."  Another August 1971 letter mentioned "[w]e are still 
outside of Nam but today we pulled into [C]am-R[ah]n Bay today."  
In a September 1972 letter, the Veteran stated

Tomorrow we are dropping the [landing 
craft] boats and taking some marines to 
the beach not too far from Danang.  I 
don't know if I have to go or not, I hope 
so because I'm tired of sitting out here 
and getting bored.  About once a week they 
take so many guys out of our division and 
fly them by copter into Danang to pick up 
supplies.  I should be on the next list, 
at least we would get a cold beer and a 
few hours off the ship.

The appellant claims that when the Veteran was alive he often 
told her about how he helped take service members into Vietnam on 
small boats and went onshore to pick up the bodies of dead 
soldiers and bring them back to the ship.

Although there is no official record confirming that the Veteran 
had visited the Republic of Vietnam, the September 1972 letter 
written by the Veteran while in service aboard USS PAUL REVERE 
described that his ship would drop landing crafts and take the 
Marines to the beach near Danang and that about once a week crews 
from his own division would take a trip by a helicopter into 
Danang to pick up supplies.  He also mentioned that he would be 
the next on the list to take a trip off the ship.  Although the 
Veteran did not specifically state in this letter that he visited 
Danang, his statements are competent and credible evidence that 
his ship was frequently involved in the operation of landing 
crafts to transport Marine troops ashore near Danang.  See Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994)(holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  In this context, the Board also considered the 
appellant's statements as to what the Veteran told her.  The 
appellant's lay assertions are competent evidence to corroborate 
the Veteran's being in the country.  See Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994) (holding that rules of hearsay evidence do 
not apply to proceedings before Board); see also H.R. Rep. No. 
963, 100th Cong., 2d Sess. 13, reprinted in 1988 [U.S.C.C.A.N.] 
5782, 5795 ("In such a beneficial structure there is no room for 
such adversarial concepts as cross examination, best evidence 
rule, hearsay evidence exclusion, or strict adherence to burden 
of proof").

Furthermore, the Board highlights that there is no basis in the 
record to question the appellant's credibility regarding her 
statements.  Her lay assertions are consistent with the other 
evidence, to include the Veteran's statements contemporaneous 
with his military service.  It is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  Any reasonable doubt regarding the accuracy of the 
appellant's statements is resolved in favor of the appellant.  
See 38 C.F.R. § 5107(b).

In conclusion, given the competent and credible lay statements, 
the Board finds the evidence to be at least in relative equipoise 
in showing that the Veteran had visited the Republic of Vietnam 
during the Vietnam era.  Accordingly, the Veteran is presumed to 
have been exposed to Agent Orange, and his fatal disease process 
of lung cancer is presumed due to such exposure.  Accordingly, 
service connection for the cause of the Veteran's death due to 
inservice herbicide exposure is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.


REMAND

By a rating decision, dated August 24, 2006, The RO denied the 
appellant's claim of entitlement to accrued benefits for service 
connection for metastatic small cell lung cancer with 
lymphadenopathy, as well as her claim for service connection for 
the cause of the Veteran's death.  The August 2006 rating 
decision was mailed along with two letters, dated on April 24, 
2006 and April 25, 2006, respectively notifying the denial of the 
appellant's claim for additional burial benefits and her claim 
for death benefits.

In her September 2006 notice of disagreement to the April 2006 
rating decision, the appellant stated "I hereby disagree with 
VA's decision to deny my claim for Dependency and Indemnity 
Compensation."  With regard to this statement, she contended 
that the Veteran did go onshore in Vietnam while serving in the 
U.S. Navy and that he served in the waters off the coast of 
Vietnam.  In addition, she stated that "[b]ased on the foregoing 
information, I also disagree with VA's decision to deny my claim 
for additional burial benefits.  This refers to VA letter dated 
August 24, 2006 and VA Rating Decision dated August 21, 2006."

These statements may be reasonably construed as expressing 
disagreement with the RO's August 2006 rating decision with 
respect to both the Veteran's claims of entitlement to accrued 
benefits and entitlement to service connection for the cause of 
the Veteran's death.  The Board thus concludes that this 
constitutes a timely notice of disagreement with the RO's August 
2006 rating decision as to both claims.  However, the RO's July 
2009 statement of the case only addressed the issue of 
entitlement to service connection for the cause of the Veteran's 
death.  As the RO has not yet issued a statement of the case with 
respect to the issue of entitlement to accrued benefits, the 
Board is obligated to remand this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).



Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case, as 
well as notification of the appellant's 
appellate rights, on the issue of entitlement 
to accrued benefits.  38 C.F.R. § 19.26 
(2010).  The appellant and her representative 
are reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the August 2006 rating 
decision must be filed.  38 C.F.R. § 20.202 
(2010).  If the appellant perfects the appeal 
as to this issue, the case must be returned 
to the Board for appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


